DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1 and 13-20 are objected to because of the following informalities:
Claim 1, line 5, “on” should read --one--.
Claim 13, line 2, “on” should read --one--.
Claims 14-20, line 1, “The monitoring terminal of claim” should read --The product testing method of claim--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Patent No. 5, 726,920).
Referring to claim 1, Chen et al. disclose a monitoring terminal (Figure 1A) comprising:
a storage device that stores one or more programs (Figure 1A); and
Figure 1A), cause the at least one processor to:
receive a test log transmitted from at least on test machine (e.g., FWS test station 110 – Figure 1A; col. 5, lines 43-56) communicating with the monitoring terminal (e.g., test-station mainframe unit 120 – Figure 1A; col. 5, lines 66-68), the test log comprising identification of the test machine and status of the test machine (Figure 1B; col. 10, lines 23-37), the test machine configured to test a product (e.g., “An optical character recognition (OCR) mechanism is preferably included in the prober 112-114 for automatically reading identification information that is normally laser-inscribed on or about the flat edge of each loaded wafer 105 and identifies the wafer according to an assigned wafer number and/or according to an assigned lot number and/or and according to an assigned product number associated with the specific circuitry contained on that wafer 105. The OCR-input identification information is fed to a database computer 150 by way of a mainframe unit 120 for inclusion in a below-described data structure 510 (FIG. 5)” – col. 6, lines 1-11; Figures 1A & 5);
determine, according to the test log, whether the testing machine is a faulty machine (e.g., “As will be explained in more detail below, the database computer 150 can use data gathered over time from various sources (125, 125') to determine that an excessive number of failures are being detected and that their is a high probability (e.g., better than 90%) that the problem lies upstream in a given fabrication line 101a rather than at any specific testing station 110, 110' or associated test procedure. In such a case, it does not make sense to continue testing the output of the defective fabrication line 101a and wasting the time of the operator 109 and further wasting the test station resources 110, 110'. Instead, it may be more prudent to switch to the testing of an output from a different fabrication line 101b (e.g., for a different product such as a flash EEPROM memory chip instead of an SRAM chip) and to issue a shutdown instruction or recommendation 163 for the defective fabrication line 101a. (The conclusion that the FWS test station 110 is operating properly and the fault lies instead with the supplying fabrication line 101a should be verified by using a known-good wafer 113 to test the suspect FWS test station 110 before a line shutdown is authorized.)” – col. 9, lines 6-25/ e.g., “It has been empirically found that a more common reason for an open circuit failure is due to a fault mechanism within the test fixture 110 itself rather than due to a defect of the wafer-under-test 105. Chuck misalignment will generally result in a report of open paths for most of the pads on the wafer 105. Worn out or broken probe tips 115c, 115d will generally result in repeated open circuit reports for a select one or a few of all the pads on the chip. Problems with the test fixture connectors 118a, 118b will also produce partial failures of the open circuit type.” – col. 11, line 66 to col. 12, line 8); and
record the identification of the test machine in a fault information list when the testing machine is the faulty machine (Figure 6; col. 25, line 32 to col. 27, line 61). 
Figure 1A), wherein the identification of the test machine comprises a machine number of the test machine (Figure 1B; col. 10, line 57 to col. 11, line 19; Figure 6; col. 25, line 32 to col. 27, line 61). 
Referring to claim 3, Chen et al. disclose a monitoring terminal (Figure 1A), wherein the status of the test machine comprises voltage supplied of the test machine (Figure 1B; col. 11, lines 3-11). 
As to claim 4, Chen et al. disclose a monitoring terminal (Figure 1A), wherein the status of the test machine comprises information on whether a memory of the test machine can be read from or written to (e.g., setup – col. 6, lines 53-61). 
Referring to claim 5, Chen et al. disclose a monitoring terminal (Figure 1A), wherein the test log further comprises information as to testing of the product (e.g., “An optical character recognition (OCR) mechanism is preferably included in the prober 112-114 for automatically reading identification information that is normally laser-inscribed on or about the flat edge of each loaded wafer 105 and identifies the wafer according to an assigned wafer number and/or according to an assigned lot number and/or and according to an assigned product number associated with the specific circuitry contained on that wafer 105. The OCR-input identification information is fed to a database computer 150 by way of a mainframe unit 120 for inclusion in a below-described data structure 510 (FIG. 5)” – col. 6, lines 1-11; Figures 1A & 5). 
As to claim 6, Chen et al. disclose a monitoring terminal (Figure 1A), wherein the test information of the product comprises whether the product is a defective or passed (e.g., “It has been empirically found that a more common reason for an open circuit failure is due to a fault mechanism within the test fixture 110 itself rather than due to a defect of the wafer-under-test 105. Chuck misalignment will generally result in a report of open paths for most of the pads on the wafer 105. Worn out or broken probe tips 115c, 115d will generally result in repeated open circuit reports for a select one or a few of all the pads on the chip. Problems with the test fixture connectors 118a, 118b will also produce partial failures of the open circuit type.” – col. 11, line 66 to col. 12, line 8). 
Referring to claim 7, Chen et al. disclose a monitoring terminal (Figure 1A), wherein the at least one processor is further caused to determines that the test machine is the faulty machine when a number of products sequentially declared by the machine to be failed products exceeds a preset number (e.g., “As will be explained in more detail below, the database computer 150 can use data gathered over time from various sources (125, 125') to determine that an excessive number of failures are being detected and that their is a high probability (e.g., better than 90%) that the problem lies upstream in a given fabrication line 101a rather than at any specific testing station 110, 110' or associated test procedure. In such a case, it does not make sense to continue testing the output of the defective fabrication line 101a and wasting the time of the operator 109 and further wasting the test station resources 110, 110'. Instead, it may be more prudent to switch to the testing of an output from a different fabrication line 101b (e.g., for a different product such as a flash EEPROM memory chip instead of an SRAM chip) and to issue a shutdown instruction or recommendation 163 for the defective fabrication line 101a. (The conclusion that the FWS test station 110 is operating properly and the fault lies instead with the supplying fabrication line 101a should be verified by using a known-good wafer 113 to test the suspect FWS test station 110 before a line shutdown is authorized.)” – col. 9, lines 6-25). 
As to claim 8, Chen et al. disclose a monitoring terminal (Figure 1A), wherein the preset number of time is five (e.g., “As will be explained in more detail below, the database computer 150 can use data gathered over time from various sources (125, 125') to determine that an excessive number of failures are being detected and that their is a high probability (e.g., better than 90%) that the problem lies upstream in a given fabrication line 101a rather than at any specific testing station 110, 110' or associated test procedure. In such a case, it does not make sense to continue testing the output of the defective fabrication line 101a and wasting the time of the operator 109 and further wasting the test station resources 110, 110'. Instead, it may be more prudent to switch to the testing of an output from a different fabrication line 101b (e.g., for a different product such as a flash EEPROM memory chip instead of an SRAM chip) and to issue a shutdown instruction or recommendation 163 for the defective fabrication line 101a. (The conclusion that the FWS test station 110 is operating properly and the fault lies instead with the supplying fabrication line 101a should be verified by using a known-good wafer 113 to test the suspect FWS test station 110 before a line shutdown is authorized.)” – col. 9, lines 6-25). 
Referring to claim 9, Chen et al. disclose a robot communicating with a monitoring terminal and at least one test machine (Figure 1A), comprising:
a storage device that stores one or more programs (Figure 1A); and
at least one processor, wherein the one or more programs, when executed by the at least one processor (Figure 1A), cause the at least one processor to:
receive a test-complete signal transmitting from the at least one test machine (e.g., FWS test station 110 – Figure 1A; col. 5, lines 43-56), the test-complete signal comprises identification of the test machine (Figure 1B; col. 10, lines 23-37) that transmits the test-complete signal (e.g., “An optical character recognition (OCR) mechanism is preferably included in the prober 112-114 for automatically reading identification information that is normally laser-inscribed on or about the flat edge of each loaded wafer 105 and identifies the wafer according to an assigned wafer number and/or according to an assigned lot number and/or and according to an assigned product number associated with the specific circuitry contained on that wafer 105. The OCR-input identification information is fed to a database computer 150 by way of a mainframe unit 120 for inclusion in a below-described data structure 510 (FIG. 5)” – col. 6, lines 1-11; Figures 1A & 5);
determine whether the identification in the test-complete signal is recorded in a fault information list (Figure 6; col. 25, line 32 to col. 27, line 61);
trigger the test-complete signal when the identification in the test-complete signal is not recorded in the fault information list (Figure 6; col. 25, line 32 to col. 27, line 61); and
control the robot to move and place the next product on the test machine that transmits the test-complete signal when the test-complete signal is triggered (col. 5, lines 50-65; col. 8, lines 22-34; col. 11, lines 39-48; col. 23, lines 25-33). 
As to claim 10, Chen et al. disclose a robot communicating with a monitoring terminal and at least one test machine (Figure 1A), wherein the fault information list is stored in the robot (col. 5, lines 50-65; col. 8, lines 22-34; col. 11, lines 39-48; col. 23, lines 25-33). 
Referring o claim 11, Chen et al. disclose a robot communicating with a monitoring terminal and at least one test machine (Figure 1A), wherein the fault information list is stored in the monitoring terminal (Figure 6; col. 25, line 32 to col. 27, line 61). 
As to claim 12, Chen et al. disclose a robot communicating with a monitoring terminal and at least one test machine (Figure 1A), wherein the identification of the test machine comprises a machine number of the test machine (Figure 1B; col. 10, line 57 to col. 11, line 19; Figure 6; col. 25, line 32 to col. 27, line 61). 
Referring to claim 13, Chen et al. disclose a product testing method (Abstract) comprising:
receive a test log transmitted from at least on test machine (e.g., FWS test station 110 – Figure 1A; col. 5, lines 43-56) communicating with a monitoring terminal (e.g., test-station mainframe unit 120 – Figure 1A; col. 5, lines 66-68), the test log comprising identification of the test machine and status of the test machine (Figure 1B; col. 10, lines 23-37), the test machine configured to test a product (e.g., “An optical character recognition (OCR) mechanism is preferably included in the prober 112-114 for automatically reading identification information that is normally laser-inscribed on or about the flat edge of each loaded wafer 105 and identifies the wafer according to an assigned wafer number and/or according to an assigned lot number and/or and according to an assigned product number associated with the specific circuitry contained on that wafer 105. The OCR-input identification information is fed to a database computer 150 by way of a mainframe unit 120 for inclusion in a below-described data structure 510 (FIG. 5)” – col. 6, lines 1-11; Figures 1A & 5);
determine, according to the test log, whether the testing machine is a faulty machine (e.g., “As will be explained in more detail below, the database computer 150 can use data gathered over time from various sources (125, 125') to determine that an excessive number of failures are being detected and that their is a high probability (e.g., better than 90%) that the problem lies upstream in a given fabrication line 101a rather than at any specific testing station 110, 110' or associated test procedure. In such a case, it does not make sense to continue testing the output of the defective fabrication line 101a and wasting the time of the operator 109 and further wasting the test station resources 110, 110'. Instead, it may be more prudent to switch to the testing of an output from a different fabrication line 101b (e.g., for a different product such as a flash EEPROM memory chip instead of an SRAM chip) and to issue a shutdown instruction or recommendation 163 for the defective fabrication line 101a. (The conclusion that the FWS test station 110 is operating properly and the fault lies instead with the supplying fabrication line 101a should be verified by using a known-good wafer 113 to test the suspect FWS test station 110 before a line shutdown is authorized.)” – col. 9, lines 6-25/ e.g., “It has been empirically found that a more common reason for an open circuit failure is due to a fault mechanism within the test fixture 110 itself rather than due to a defect of the wafer-under-test 105. Chuck misalignment will generally result in a report of open paths for most of the pads on the wafer 105. Worn out or broken probe tips 115c, 115d will generally result in repeated open circuit reports for a select one or a few of all the pads on the chip. Problems with the test fixture connectors 118a, 118b will also produce partial failures of the open circuit type.” – col. 11, line 66 to col. 12, line 8); and
record the identification of the test machine in a fault information list when the testing machine is the faulty machine (Figure 6; col. 25, line 32 to col. 27, line 61);
receiving a test-complete signal transmitting from the at least one test machine (e.g., FWS test station 110 – Figure 1A; col. 5, lines 43-56), the placing product request signal comprises identification of the test machine that transmits the test-complete signal (e.g., “An optical character recognition (OCR) mechanism is preferably included in the prober 112-114 for automatically reading identification information that is normally laser-inscribed on or about the flat edge of each loaded wafer 105 and identifies the wafer according to an assigned wafer number and/or according to an assigned lot number and/or and according to an assigned product number associated with the specific circuitry contained on that wafer 105. The OCR-input identification information is fed to a database computer 150 by way of a mainframe unit 120 for inclusion in a below-described data structure 510 (FIG. 5)” – col. 6, lines 1-11; Figures 1A & 5);
determining whether the identification in the product request signal is recorded in a fault information list (Figure 6; col. 25, line 32 to col. 27, line 61);
triggering the product placement signal when the identification in the product request signal is not recorded in the fault information list (Figure 6; col. 25, line 32 to col. 27, line 61); and
controlling a robot communicating with the monitoring terminal and the test machine to move and place the next product on the test machine that transmits the test-complete signal when the product placement signal is triggered (col. 5, lines 50-65; col. 8, lines 22-34; col. 11, lines 39-48; col. 23, lines 25-33). 
As to claim 14, Chen et al. disclose a product testing method (Abstract), wherein the identification of the test machine comprises a machine number of the test machine (Figure 1B; col. 10, line 57 to col. 11, line 19; Figure 6; col. 25, line 32 to col. 27, line 61). 
Referring to claim 15, Chen et al. disclose a product testing method (Abstract), wherein the status of the test machine comprises voltage information of the test machine (Figure 1B; col. 11, lines 3-11). 
As to claim 16, Chen et al. disclose a product testing method (Abstract), wherein the status of the test machine comprises information on whether a memory of the test machine can be read or written (e.g., setup – col. 6, lines 53-61). 
Referring to claim 17, Chen et al. disclose a product testing method (Abstract), wherein the test log further comprises test information of the product (e.g., “An optical character recognition (OCR) mechanism is preferably included in the prober 112-114 for automatically reading identification information that is normally laser-inscribed on or about the flat edge of each loaded wafer 105 and identifies the wafer according to an assigned wafer number and/or according to an assigned lot number and/or and according to an assigned product number associated with the specific circuitry contained on that wafer 105. The OCR-input identification information is fed to a database computer 150 by way of a mainframe unit 120 for inclusion in a below-described data structure 510 (FIG. 5)” – col. 6, lines 1-11; Figures 1A & 5). 
Abstract), wherein the test information of the product comprises whether the product is a defective product (e.g., “It has been empirically found that a more common reason for an open circuit failure is due to a fault mechanism within the test fixture 110 itself rather than due to a defect of the wafer-under-test 105. Chuck misalignment will generally result in a report of open paths for most of the pads on the wafer 105. Worn out or broken probe tips 115c, 115d will generally result in repeated open circuit reports for a select one or a few of all the pads on the chip. Problems with the test fixture connectors 118a, 118b will also produce partial failures of the open circuit type.” – col. 11, line 66 to col. 12, line 8). 
Referring to claim 19, Chen et al. disclose a product testing method (Abstract), wherein "determining, according to the test log, whether the testing machine is a faulty machine" comprising:
determining that the test machine is the faulty machine when a number of times that the product is the defective product continuously measured by the test machine exceeds a preset number of time (e.g., “As will be explained in more detail below, the database computer 150 can use data gathered over time from various sources (125, 125') to determine that an excessive number of failures are being detected and that their is a high probability (e.g., better than 90%) that the problem lies upstream in a given fabrication line 101a rather than at any specific testing station 110, 110' or associated test procedure. In such a case, it does not make sense to continue testing the output of the defective fabrication line 101a and wasting the time of the operator 109 and further wasting the test station resources 110, 110'. Instead, it may be more prudent to switch to the testing of an output from a different fabrication line 101b (e.g., for a different product such as a flash EEPROM memory chip instead of an SRAM chip) and to issue a shutdown instruction or recommendation 163 for the defective fabrication line 101a. (The conclusion that the FWS test station 110 is operating properly and the fault lies instead with the supplying fabrication line 101a should be verified by using a known-good wafer 113 to test the suspect FWS test station 110 before a line shutdown is authorized.)” – col. 9, lines 6-25). 
As to claim 20, Chen et al. disclose a product testing method (Abstract), wherein the fault information list is stored in the monitoring terminal (Figure 6; col. 25, line 32 to col. 27, line 61). 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864